Exhibit 10.346

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) dated the 17th day of December, 2008
(the “Execution Date”) is entered into by and between Ligand Pharmaceuticals
Incorporated, a corporation organized and existing under the laws of the State
of Delaware and having its principal office at 10275 Science Center Drive, San
Diego, California 92121 (“Ligand”), and SmithKline Beecham Corporation, doing
business as GlaxoSmithKline, a Pennsylvania corporation with its principal
office at One Franklin Plaza, Philadelphia, Pennsylvania 19101 USA (“GSK”)
(each, a “Party” and collectively, the “Parties”).

INTRODUCTION

WHEREAS, Ligand and GSK entered into that certain Research, Development and
License Agreement dated as of December 29, 1994 under which GSK is developing
and commercializing Promacta® / Revolade® (eltrombopag) (“eltrombopag”), (the
“Ligand/GSK Agreement”);

WHEREAS, GSK and Ligand have been engaged in discussions relating to the
development and ownership of the oral thrombopoietin mimetic which Ligand has
designated as LGD-4665 (the “Matter”); and

WHEREAS, Ligand desires to exclusively license to GSK all of Ligand’s rights in
and to LGD-4665, its back-ups, and all related compounds covered by patent
rights of Ligand, as such Licensed Compounds are defined herein, in settlement
of the Matter, and GSK is willing to take an exclusive license to all such
Licensed Compounds, in each case pursuant to the terms and conditions as more
particularly set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

ARTICLE 1

DEFINITIONS

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article 1:

1.1 “Affiliate” means any corporation or other business entity controlled by,
controlling or under common control with another entity, with “control” meaning
direct or indirect beneficial ownership of more than fifty percent (50%) of the
voting stock of, or more than a fifty percent (50%) interest in the income of,
such corporation or other business entity, or such lower percentage as permitted
under the relevant laws of the jurisdiction in which it is organized.

1.2 “Business Day” means a day other than a Saturday or Sunday on which banking
institutions in New York are open for business.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

1.3 “Certificate of Analysis” means certificates substantially in the form
attached hereto in Exhibit A, evidencing the analytical tests conducted on a
specific lot of Existing Licensed Compound and setting forth, inter alia, the
items tested, specifications, and test results.

1.4 “Combination Product” means a Licensed Product that includes at least one
other therapeutically effective active pharmaceutical ingredient (whether
co-formulated or co-packaged with the Licensed Product, as the case may be, in
such License Product) which is neither the Licensed Product nor part of the same
molecule as that containing such Licensed Product. To be a Combination Product,
the Combination Product and all its ingredients must be sold together as a
single product and invoiced as one product. Drug delivery vehicles, adjuvants,
and excipients shall not be deemed to be “therapeutically effective active
pharmaceutical ingredients,” and their presence shall not be deemed to create a
Combination Product.

1.5 “Commercialization” or “Commercialize” means any and all activities directed
to and in support of the sale of a Licensed Product in the Field in the
Territory, including, without limitation, marketing, promoting, market planning
and product strategy, commercial-scale manufacturing, obtaining pricing and
reimbursement approvals, negotiating with managed care and group purchasing
organizations, professional and consumer promotion, advertising, distributing,
offering for sale and selling, importing, conducting post-Regulatory Approval
clinical studies, manufacturing for commercial sale (except for manufacturing
scale-up activities, which shall be Development activities), medical affairs
activities in support of a Licensed Product, including, without limitation,
opinion leader development, medical inquiries, information and education and
pharmacovigilance. When used as a verb, “Commercialize” means to engage in
Commercialization.

1.6 “Confidential Information” means all all trade secrets, processes, formulae,
data, information, improvements, inventions, chemical or biological materials,
chemical structures, techniques, marketing plans, strategies, customer lists, or
other information that has been created, discovered, or developed by a Party, or
has otherwise become known to a Party, or to which rights have been assigned to
a Party, as well as any other information and materials that are deemed
confidential or proprietary to or by a Party (including, without limitation, all
information and materials of a Party’s customers and any other Third Party and
their consultants), in each case that are disclosed by such Party to the other
Party, regardless whether any of the foregoing are marked “confidential” or
“proprietary” or communicated to the other by the disclosing Party in oral,
written, graphic, or electronic form. Any information or documents disclosed by
a Party to the other Party that is subject to an ongoing confidentiality
obligation at the Execution Date shall be deemed the disclosing Party’s
Confidential Information under this Agreement and shall be subject to the
provisions of Article 9.

1.7 “Confidential Information of GSK” has the meaning set forth in
Section 9.1.1.

1.8 “Control” or “Controlled” means with respect to any (a) material, document,
item of information, method, data or other know-how or (b) intellectual property
right, the possession (whether by ownership or license, other than by a license
granted pursuant to this Agreement) by a Party or its Affiliates of the ability
to grant to the other Party access, ownership, a license and/or a sublicense as
provided herein under such item or right without violating the terms of any
agreement or other arrangement with any Third Party as of the time such Party
would first be required hereunder to grant the other Party such access,
ownership, license or sublicense.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

1.9 “Covering,” “Cover” or “Covered” means, with respect to a Patent Right,
that, but for rights granted to a Party under such Patent Right, the practice by
such Party of an invention claimed in such Patent Right would infringe a Valid
Claim included in such Patent Right, or in the case of a Patent Right that is a
patent application, would infringe a Valid Claim in such patent application if
it were to issue as a patent.

1.10 “Development” or “Develop” means preclinical and clinical drug development
activities, including, among other things: test method development and stability
testing, toxicology, formulation, process development, manufacturing scale-up,
development-stage manufacturing, quality assurance/quality control procedure
development and performance with respect to clinical materials, statistical
analysis and report writing, clinical studies, regulatory affairs, product
approval and product registration (including pricing approvals).

1.11 “Effective Date” means the Execution Date.

1.12 “Eltrombopag” has the meaning set forth in the introduction to this
Agreement.

1.13 “Existing Licensed Compound” means Ligand’s existing supply of LGD-4665 in
bulk or finished form.

1.14 “FDA” means the United States Food and Drug Administration, or any
successor agency.

1.15 “FDCA” means the federal Food, Drug, and Cosmetic Act, as amended, which is
contained in Title 21 of the U.S. Code, section 301 et seq., as amended and the
regulations promulgated thereunder from time to time.

1.16 “First Commercial Sale” means, with respect to a particular country, the
first bona fide invoiced sale of a Licensed Product to a Third Party by GSK or
its Affiliates or sublicensees in such country after Regulatory Approval has
been achieved for such Licensed Product in such country. Sales of Licensed
Product for test marketing, sampling and promotional uses, clinical trial
purposes or compassionate or similar use shall not be considered to constitute a
First Commercial Sale.

1.17 “Generic Product” means any pharmaceutical product sold by a Third Party,
not authorized by GSK or its Affiliate or sublicense, and approved in reliance
on the prior approval of a Licensed Product as determined by the applicable
regulatory authority, on the basis of it being comparable to and substitutable
for such Licensed Product, as stated in a Regulatory Filing with such regulatory
authority.

1.18 “Know-How” means inventions, discoveries, trade secrets, information,
experience, data, formulas, procedures and results, including physical,
chemical, biological, toxicological, pharmacological, clinical, and veterinary
data, dosage regimens, control assays and product specifications, but excluding
any Patent Rights.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

1.19 “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

1.20 “Licensed Assets” means the Licensed Compounds, Licensed Products, Licensed
Patents and Licensed Know-How.

1.21 “Licensed Compound” means any and all thrombopoietin mimetics Controlled by
Ligand or its Affiliate during the Term of the Agreement including: (a) that
certain compound known as LGD-4665 with the molecular structure shown on Exhibit
B attached hereto, and all formulations including intravenous formulations),
salts, prodrugs, hydrates, solvates, polymorphs, enantiomers and isomers
thereof; (b) any back-up compounds to LGD-4665 being developed by Ligand as of
the Execution Date, as shown on, or incorporated by reference in, Exhibit B; and
(c) any other thrombopoietin mimetic compounds that are Covered by the Licensed
Patents. Notwithstanding the foregoing, for the purpose of this Section 1.22, an
“Affiliate” shall not include any Third Party which acquires control over Ligand
or over which Ligand acquires control after the Execution Date so long as such
Third Party does not otherwise become involved in the conduct of Development or
Commercialization of the Licensed Compounds.

1.22 “Licensed Product” means any pharmaceutical preparation in any formulation
or form containing one or more Licensed Compounds as its active ingredients for
use in any field. Licensed Products shall include Combination Products.

1.23 “Licensed Know-How” means all Know-How that (a) is possessed as of the
Execution Date by Ligand or its Affiliates, (b) is owned or Controlled by Ligand
or its Affiliates as of the Execution Date, and (c) is necessary or useful in
the use, development, design, registration, or sale of Licensed Compounds or
Licensed Products. “Licensed Know-How” shall also include all Know-How
discovered or developed by Ligand in connection with undertaking and completing
the Ongoing Animal Studies and the Phase II Study referred to in Section 2.3.
For the purpose of this Section, “Affiliate” shall exclude any Third Party that
acquires control of Ligand or over which Ligand acquires control after the
Execution Date so long as such Third Party does not otherwise become involved in
the conduct of Development or Commercialization of the Licensed Products.

1.24 “Ligand Liabilities” has the meaning set forth in Section 2.5.

1.25 “Licensed Patents” means: (a) the Patent Rights identified on Exhibit C
attached hereto, and (b) any and all Patent Rights that issue there upon in any
jurisdiction in the world.

1.26 “Major Market” means any one of the following: Japan, United Kingdom,
France, Germany, Italy, Spain or the United States.

1.27 “Matter” has the meaning set forth in the introduction to this Agreement.

1.28 “NDA” means (a) (i) a New Drug Application or Supplemental New Drug
Application, as defined in Title 21 of the U.S. Code of Federal Regulations,
Section 314.50, et.seq., which is submitted to the FDA, or any successor
application or procedure, and (ii) any foreign counterpart of a U.S. New Drug
Application, and (b) all supplements and amendments, including supplemental New
Drug Applications (and any foreign counterparts), that may be filed with respect
to the foregoing.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

1.29 “Net Sales” means the gross amount invoiced by GSK, its Affiliates or its
sublicensees to independent Third Parties, whether end-users or distributors or
agents (but who are not sublicensees), for the sale or transfer for value of a
Licensed Product, less the following deductions to the extent actually incurred
or allowed based upon the sale of such Licensed Product:

(a) credits, allowances, discounts and rebates to, and chargebacks from the
account of, such Third Party for spoiled, damaged, out-dated and returned
Licensed Product;

(b) freight and insurance costs for transporting such Licensed Product, to the
extent invoiced to the Third Party;

(c) sales, value-added and other direct taxes on the sale of the Licensed
Product;

(d) customs duties, surcharges and other governmental charges incurred in
connection with the exportation or importation of such Licensed Product;

(e) trade, cash, and quantity discounts off the invoiced price and similar
promotional discounts or rebates (such as management fees required by hospital
buying groups or granted to managed care organizations) off the invoiced price;

(f) amounts reflecting retroactive price adjustments on sale of products, to the
extent not previously deducted from net sales; and

(g) allowances or reserves for bad debt (including cost of collection); all of
the foregoing to the extent consistent with United States generally accepted
accounting principles applied on a consistent basis and in accordance with the
normal practice in the industry.

For the avoidance of doubt, no Net Sales shall be calculated on Licensed Product
delivered solely for research purposes, for clinical trials or distributed as
free samples or promotions.

If GSK sells a Licensed Product with other products not covered by this
Agreement, and GSK provides a discount, allowance or rebate to the purchaser of
such products based on the invoiced prices for all products sold, such discount
must be allocated pro rata based on average wholesale prices (“AWP”) across all
such products and may not be applied disproportionately to the Licensed Product.

If GSK or its Affiliates or sublicensees receive non-cash consideration for
Licensed Product sold or otherwise transferred to an independent Third Party,
Net Sales will be determined based on the average of the gross invoice prices
charged to other independent Third Parties in respect of cash sales during the
applicable reporting period.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

1.30 “Ongoing Animal Study(ies)” means the [***] study and the [***] study on
LGD-4665 conducted by Ligand.

1.31 “Party” means GSK or Ligand; “Parties” mean GSK and Ligand.

1.32 “Patent Rights” means all existing patents and patent applications and all
patent applications hereafter filed and patents hereafter issued, including
without limitation any continuations, continuations-in-part, divisions,
provisionals or any substitute applications, any patent issued with respect to
any such patent applications, any reissue, reexamination, renewal or extension
(including any supplemental protection certificate) of any such patent, and any
confirmation patent or registration patent or patent of addition based on any
such patent, and all foreign counterparts of any of the foregoing.

1.33 “Phase II Study” means, as to a specific pharmaceutical product, a well
conducted and lawful study, conducted anywhere in the world in diseased humans,
of the feasibility, safety, dose ranging and efficacy of such product, that is
prospectively designed to generate sufficient data (if successful) to commence a
Phase III Trial (or foreign equivalent) of such product, as further defined in
21 C.F.R. 312.21(b), as amended from time to time, or the corresponding
regulation in jurisdictions other than the United States. For the avoidance of
doubt, a Phase II Trial requires enrollment of patients with the applicable
disease or condition and is aimed to provide a measure of efficacy in addition
to short-term tolerability. A Phase II Trial shall be deemed commenced upon the
first dosing of the first patient.

1.34 “Phase III Study” means, as to a specific pharmaceutical product, a well
conducted and lawful study in humans performed to gain evidence of the efficacy
of such product in a target population, and to obtain expanded evidence of
safety for such product that is needed to evaluate the overall benefit-risk
relationship of such product and provide an adequate basis for physician
labeling, as described in 21 C.F.R. 312.21(c), as amended from time to time, or
the corresponding regulation in jurisdictions other than the United States. A
Phase III Trial shall be deemed commenced upon the first dosing of the first
patient.

1.35 “Regulatory Approval” means any and all approvals (excluding any applicable
governmental price and reimbursement approvals), licenses, registrations or
authorizations of any federal, national, multinational, state, provincial or
local regulatory agency, department, bureau or other governmental entity that
are necessary for the manufacture, use, storage, import, transport, promotion,
marketing and sale of a product in a country or group of countries.

1.36 “Regulatory Filings” means, collectively, INDs, NDAs, drug master files and
applications for designation of a product as an “Orphan Product(s)” under the
Orphan Drug Act, or any other similar filings (including any foreign
equivalents) for the clinical testing, manufacture or sale of a product.

1.37 “Royalty Term” has the meaning set forth in Section 7.3.1(b).

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged

Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

1.38 “Specifications” means the handling, composition, testing, production,
packaging, storage and shipping procedures and specifications for the Existing
Licensed Compound.

1.39 “Territory” means all the countries of the world.

1.40 “Third Party” means any person or entity other than a Party or any of its
Affiliates.

1.41 “Valid Claim” means a claim (a) of any issued, unexpired patent that has
not been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise or (b) of any patent
application that shall not have been cancelled, withdrawn, abandoned or been
pending for more than five (5) years from its earliest priority date claimed.

1.42 Construction. Any reference in this Agreement to an Article, Section,
subsection, paragraph, clause, Schedule or Exhibit shall be deemed to be a
reference to an Article, Section, subsection, paragraph, clause, Schedule or
Exhibit, of or to, as the case may be, this Agreement, unless otherwise
indicated. Unless the context of this Agreement otherwise requires, (a) words of
any gender include each other gender, (b) words such as “herein”, “hereof”, and
“hereunder” refer to this Agreement as a whole and not merely to the particular
provision in which such words appear, (c) words using the singular shall include
the plural, and vice versa, and (d) the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “but not limited to”,
“without limitation”, “inter alia” or words of similar import.

ARTICLE 2

DEVELOPMENT AND COMMERCIALIZATION ACTIVITIES

2.1 Overview. GSK shall have sole right, exercisable in GSK’s sole discretion
and without accounting to Ligand, to control, direct and undertake all aspects
of Developing and Commercializing Licensed Compounds and Licensed Products
worldwide, including with regard to seeking, obtaining and maintaining
Regulatory Approvals for the Licensed Compounds and Licensed Products in any
jurisdiction in any field as well as manufacturing and having manufactured the
Licensed Compounds and Licensed Products, including in each case making all
strategic and tactical decisions with respect thereto. GSK covenants that it
shall not knowingly violate any laws, rules and regulations that apply to the
Development and Commercialization of the Licensed Compounds and Licensed
Products. Ligand acknowledges and agrees that this Agreement is being entered
into, in part, in order to settle the Matter and is not intended by the Parties
to place on GSK the burden and expense of GSK having to Develop or Commercialize
the Licensed Compounds or Licensed Products, unless, in its discretion, it
chooses to do so. Further to the foregoing, for the avoidance of doubt,
notwithstanding anything else in this Agreement, Ligand acknowledges and agrees
that GSK shall be under no obligation, duty or diligence requirement to Develop
or Commercialize the Licensed Compounds or Licensed Products, and that all
decisions as to whether, if, when and how to undertake such Development or
Commercialization activities shall be made by GSK in its sole discretion without
taking into account any interest of Ligand and without having to consult with,
advise or obtain any consent from Ligand.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

2.2 Ongoing Animal Studies. Prior to the Effective Date, Ligand had been
undertaking the Ongoing Animal Studies involving LGD-4665. As soon as practical
following the Effective Date, Ligand shall, at sole Ligand’s cost and expense,
either complete or terminate the Ongoing Animal Studies. Ligand shall provide to
GSK all data and study results, information and materials relating to or
resulting from such activities of Ligand under or in connection with the Ongoing
Animal Studies promptly after such data, results, information and materials come
into the possession of Ligand and in substantially the same form as which they
are received by Ligand.

2.3 Ligand’s Phase II Study for LGD-4665. Prior to the Effective Date, Ligand
had been undertaking one (1) active Phase II Study involving LGD-4665, Protocol
No. LGD-4665-03. After the Execution Date of the Agreement, Ligand will use its
commercially reasonable judgment to complete such study at Ligand’s sole cost in
accordance with the study protocol as it exists as of the Execution Date. After
the Execution Date, without the prior written consent of GSK (such consent not
to be unreasonably withheld), Ligand will not alter the study protocol, will
complete no more than the initial, planned enrollment of patients, and will not
extend the Phase II Study. Ligand will keep GSK informed of the progress of the
Phase II Study and will provide GSK with all data from such Phase II Study,
including the final study report and SAS datasets, in substantially the same
form as which it is received and maintained by Ligand. In addition, upon
completion of the study, Ligand will promptly transfer the IND to GSK.

2.4 GSK Reports. GSK shall provide Ligand with brief, semi-annual reports
summarizing its Development of Licensed Compounds. No reports shall be required
after GSK makes and reports the First Commercial Sale of a Licensed Product in a
Major Market. GSK shall promptly notify Ligand as soon as practicable after the
occurrence of each milestone event set forth in Section 7.2. For the avoidance
of doubt, GSK shall not wait until the next semi-annual report is due to inform
Ligand of such milestone events, but instead shall do so promptly after the
occurrence of the milestone event.

2.5 Ligand Liabilities In General. GSK shall not be the successor to Ligand, and
GSK expressly does not assume and, without limitation to Section 13.1, shall not
become liable to pay, perform or discharge, any liability, obligation or
commitment whatsoever of Ligand. All liabilities, obligations or commitments of
Ligand are referred to herein as the “Ligand Liabilities”. Ligand shall pay,
perform and discharge when due, all of the Ligand Liabilities. Without
limitation of the foregoing, the term “Ligand Liabilities” includes the
following liabilities and obligations, whether accrued or fixed, absolute or
contingent, known or unknown, determined or determinable, or otherwise (and
whether due or to become due) and, unless otherwise expressly provided herein,
whenever arising, and solely in the case of each of clause (i), (ii), (iii) and
(iv) below, excluding any and all Liabilities GSK is obligated to indemnify,
defend and hold harmless a Ligand Indemnified Party pursuant to Section 13.1:

(i) any liabilities, obligations or commitments of Ligand relating to or arising
out of the assets other than the Licensed Assets;

(ii) any liabilities, obligations or commitments of any nature whatsoever of
Ligand which arose or were incurred prior to the Execution Date, or which arise
from or are based on events occurring or conditions existing before the
Execution Date, including such liabilities, obligations or commitments of Ligand
arising from or attributable to the ownership or use before the Execution Date
of the Licensed Assets including, without limitation, any liability owing to
Rockefeller University;

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

(iii) and liabilities, obligations or commitments of any nature whatsoever of
Ligand arising from Ligand’s Phase II Study for LGD-4665 referred to in
Section 2.3; and

(iv) any liabilities, obligations or commitments under any contract with any
Third Party.

ARTICLE 3

EXISTING LICENSED COMPOUND

3.1 Purchase of Existing Licensed Compound. At GSK’s sole discretion, GSK may
elect, within [***] ([***]) months after the Effective Date, to purchase from
Ligand (a) such amount in grams of bulk Existing Licensed Compound at a purchase
price of [***] Dollars per kilogram ($[***]/kg) of bulk Existing Licensed
Compound, and (b) such number of capsules of finished Existing Licensed Compound
at a purchase price of [***] for each [***] capsules ($[***] capsules) of
finished Existing Licensed Compound, in each case, on such other terms and
conditions to be mutually agreed upon by the Parties. Exhibit D attached hereto
details the amount of all bulk and finished Existing Licensed Compound existing
as of the Execution Date for such quantities of Existing Licensed Compound. If
GSK does not elect to purchase any Existing Licensed Compound from Ligand within
[***] ([***]) months after the Effective Date, Ligand shall have the right to
dispose of the Existing Licensed Compound or offer it for sale to a Third Party;
provided, however, that prior to selling any Existing Licensed Compound to a
Third Party, Ligand shall contact GSK to determine if it is interested in
purchasing the Existing Licensed Compound on the same terms offered to the Third
Party.

ARTICLE 4

REGULATORY MATTERS

4.1 Ownership. GSK shall own all Regulatory Approvals for Licensed Compounds and
Licensed Products worldwide. Exhibit E sets forth the list of all Regulatory
Filings worldwide that relate to the Licensed Compounds and/or Licensed Products
and which exist as of the Execution Date. The Parties shall take all appropriate
actions and make all necessary filings (at Ligand’s cost and expense) to
transfer to GSK all right, title and interest in and to such Regulatory Filings.

4.2 Regulatory Coordination, Filings, Meetings and Correspondence. GSK shall
oversee, monitor and coordinate all regulatory actions, communications and
filings with and submissions to regulatory authorities, including filings and
submissions of supplements and amendments thereto, with respect to each Licensed
Compound or Licensed Product. GSK shall have the sole responsibility for
drafting all Regulatory Filings for Licensed Products and shall be solely
responsible for interfacing, corresponding and meeting with regulatory
authorities with respect to all Licensed Compounds and Licensed Products. GSK
shall have the exclusive right to file for,

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged

Commission. Confidential treatment has been requested with respect to the
omitted portions.

9



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

request and maintain any regulatory exclusivity rights for Licensed Products
(including regulatory exclusivity rights based upon an orphan drug designation
of a Licensed Product) and to conduct and prosecute any proceedings or actions
to enforce such regulatory exclusivity rights.

4.3 Assistance. Ligand shall cooperate with GSK to provide all reasonable
assistance and take all actions reasonably requested by GSK that are necessary
or useful to enable GSK to comply with its obligations, and exercise its rights,
under this Agreement.

ARTICLE 5

TRANSFER OF INFORMATION, LICENSED KNOW-HOW

5.1 Existing Information and Licensed Know-How. Within [***] ([***]) days
following the Effective Date, Ligand shall, without any consideration in
addition to that which is expressly required pursuant to this Agreement and
without any royalty obligation, transfer and cause to be transferred to GSK
complete copies of the information from the electronic data room established by
Ligand to which GSK had access prior to the Execution Date. This information
shall include, without limitation, the following: (a) all preclinical and
clinical data and study results, Regulatory Filings, Regulatory Approvals,
material regulatory correspondence, studies, information, safety and efficacy
information relating to any Licensed Compounds and/or any Licensed Products
and/or the Development thereof by or behalf of Ligand prior to the Effective
Date, and (b) all information known to Ligand regarding the handling,
precautions, toxicity and hazards associated with the Existing Licensed
Compound, all as more specifically set forth in Exhibit F, attached hereto and
incorporated herein.

ARTICLE 6

LICENSES; COVENANTS; RELEASE

6.1 Grant. Subject to the terms and conditions of this Agreement, Ligand hereby
grants to GSK an exclusive (even as to Ligand) royalty-bearing, worldwide,
perpetual, irrevocable right and license under the Licensed Patents and Licensed
Know-How in the Territory to Develop, Commercialize, make, have made, use, have
used, import, sell, offer for sale and have sold Licensed Compounds and Licensed
Products in any and all fields in the Territory. Such license shall further
include the right to grant sublicenses to Affiliates of GSK and to Third Parties
in accordance with the terms set forth in Section 6.2. For the avoidance of
doubt, Ligand shall retain rights under the Licensed Patents and Licensed
Know-How to use LGD-4665 and other Licensed Compounds for its internal or
partnered research and development purposes, subject to Section 6.4 and
Section 6.5. For example, Ligand shall have the right to conduct
cross-reactivity testing using thrombopoietin related assays in the research and
development of non- thrombopoietin related compounds (e.g., compounds that
impact the EPO, interferon or GCSF related signaling pathways).

6.2 Sublicense Rights. The licenses granted pursuant to Section 6.1 shall be
fully sublicensable. GSK shall give Ligand written notice of any such sublicense
in a Major Market, including the identity of the sublicense. GSK shall be
jointly and severally responsible with its sublicensees to Ligand for failure by
its sublicensees to comply with, and GSK guarantees the compliance by each of
its sublicensees with, all such applicable restrictions and limitations in
accordance with the terms and conditions of this Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged

Commission. Confidential treatment has been requested with respect to the
omitted portions.

10



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

6.3 No Implied Licenses Or Rights. Except as expressly provided in this
Agreement, neither Party shall have any license or other interest in any
intellectual property rights Controlled by the other Party.

6.4 Non-Compete. As a condition of this Agreement, Ligand covenants to GSK,
effective as of the Execution Date, during the Royalty Term and for [***]
([***]) [***] thereafter, that Ligand and its Affiliates shall not, directly or
indirectly, Develop, Commercialize, make, have made, use, have used, import,
sell, offer for sale or have sold any thrombopoietin mimetic products. For the
avoidance of doubt, notwithstanding the previous sentence, Ligand shall be able
to directly or indirectly, Develop, Commercialize, make, have made, use, have
used, import, sell, offer for sale or have sold any products that do not
demonstrate, as their predominant or primary property, agonist activity at the
thrombopoietin receptor. Notwithstanding the foregoing, for the purpose of this
Section 6.4, an “Affiliate” shall not include any Third Party which acquires
control over Ligand after the Execution Date or any Third Party to which Ligand
assigns this Agreement in accordance with Section 13.3. For the avoidance of
doubt, nothing herein shall prevent Ligand from acquiring control over a Third
Party, provided that Ligand complies with the first sentence of the Section 6.4.

6.5 Further Covenant of Ligand.

(a) Ligand covenants to GSK, effective as of the Effective Date, that during the
Royalty Term, Ligand and its Affiliates (which, for the purpose of the entirety
of the Section 6.5(a), excludes any Third Party which acquires control over
Ligand after the Execution Date or any Third Party to which Ligand assigns this
Agreement in accordance with Section 13.3) will not file in any jurisdiction any
patent application that Covers any Licensed Compound, Licensed Product and/or
eltrombopag, unless Ligand or its Affiliates are requested to do so by GSK. In
the event that Ligand or any of its Affiliates, in violation of the foregoing
covenant, inadvertently files or otherwise obtains Patent Rights that Covers
Licensed Compound, Licensed Product and/or eltrombopag (any such Patent Rights
to the extent it Covers Licensed Compound, Licensed Product and/or eltrombopag,
a “New Product Patent”), Ligand hereby covenants to GSK and its Affiliates and
sublicensees, effective as of the Execution Date, that none of Ligand or any of
its Affiliates will: (i) sue GSK, its Affiliates or sublicensees for
infringement of, or (ii) commence, aid, prosecute, or cause to be commenced,
aided or prosecuted any action or other proceeding against GSK, its Affiliates
or sublicensees with respect to infringement of, in each case ((i) and (ii)),
any New Product Patent. For the avoidance of doubt, this section shall not
restrict the right of any Third Party which acquires control over Ligand or a
successor or assign of Ligand to (i) sue GSK, its Affiliates or sublicensees for
infringement of, or (ii) commence, aid, prosecute, or cause to be commenced,
aided or prosecuted any action or other proceeding against GSK, its Affiliates
or sublicensees with respect to infringement of, in each case ((i) and (ii)),
any patent other than the Licensed Patents listed on Exhibit C.

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged

Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

(b) Ligand further covenants to GSK, effective as of the Effective Date, that
during the Royalty Term, with respect to (i) any Third Party which acquires
control over Ligand after the Execution Date, (ii) any Third Party to which
Ligand assigns this Agreement in accordance with Section 13.3, or (iii) any
Third Party which Ligand acquires after the Execution Date (together, the
“Section 6.5(b) Affiliates”), none of such Section 6.5(b) Affiliates of Ligand
or any of their respective sublicensees will: (x) sue GSK, its Affiliates or
sublicensees for infringement of, or (y) commence, directly aid, prosecute, or
cause to be commenced, directly aided or prosecuted any action or other
proceeding against GSK, its Affiliates or sublicensees with respect to
infringement of, in each case ((x) and (y)), any patent or patent application
owned or Controlled by such Section 6.5 Affiliate or sublicensee that is
necessary for GSK, its Affiliates or sublicensees to practice the inventions in
the Licensed Patents, including, without limitation, the Licensed Compounds and
any Licensed Product.

6.6 Section 365(n) of The Bankruptcy Code. All rights and licenses granted under
or pursuant to any section of this Agreement are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the Bankruptcy Code, licenses of rights
to “intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code. The Parties shall retain and may fully exercise all of their respective
rights and elections under the Bankruptcy Code. Upon the bankruptcy of any
Party, the non-bankrupt Party shall further be entitled to a complete duplicate
of (or complete access to, as appropriate) any such intellectual property, and
such, if not already in its possession, shall be promptly delivered to the
non-bankrupt Party, unless the bankrupt Party elects to continue, and continues,
to perform all of its obligations under this Agreement.

6.7 Settlement and Release. As of the Effective Date, (a) GSK, on behalf of
itself and its Affiliates, hereby releases and discharges Ligand and its
respective subsidiaries, divisions, parents, Affiliates, agents and each of
their respective officers, directors, employees, representatives and agents, and
(b) Ligand, on behalf of itself and its Affiliates, hereby releases and
discharges GSK and its subsidiaries, divisions, parents, Affiliates, agents and
each of their respective officers, directors, employees, representatives and
agents, in each case ((a) and (b)), as follows:

(i) from any and all actions, claims, counterclaims, defenses and damages
whatsoever, in law or equity, whether in tort or contract or otherwise, which
the releasing Party ever had, now has or hereafter shall or may have, that can
be, could be or could have been asserted by GSK or Ligand in the Matter, or any
other judicial or non-judicial proceeding based on facts and circumstances as of
the Effective Date known or unknown to the releasing Party which arise out of or
relate to any allegations, facts or occurrences alleged in the Matter;

(ii) from any and all actions, claims, counterclaims, defenses and damages
whatsoever, in law or equity, whether in tort or contract or otherwise, which
the releasing Party has or may have had as of the Effective Date, that can be,
could be or could have been asserted by GSK or Ligand relating to the Ligand/GSK
Agreement, or any other judicial or non-judicial proceeding based on facts and
circumstances as of the Effective Date known to the releasing Party which arise
out of or relate to the Ligand/GSK Agreement; and

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

(iii) from any and all actions, claims, counterclaims, defenses and damages
whatsoever, in law or equity, whether in tort or contract or otherwise, which
the releasing Party has or may have had as of the Effective Date, that can be,
could be or could have been asserted by GSK or Ligand relating to Ligand’s EPO,
G-CSF, and interferon research programs with respect to compounds in such
programs identified by Ligand after 2002 or any other judicial or non-judicial
proceeding based on facts and circumstances as of the Effective Date known or
unknown to the releasing Party which arise out of or relate to Ligand’s EPO,
G-CSF, and interferon research programs, but only with respect to compounds in
such programs identified by Ligand after 2002;

provided, however, with respect to (i), (ii) and (iii) above, that nothing
herein shall have any effect on any actions, claims, counterclaims, defenses or
damages related to any alleged breach of this Agreement, including any alleged
breach of any representations, warranties and covenants therein; and provided,
further, however, that nothing in (ii) or (iii) above shall have any effect on
any patent claims GSK may have, now or in the future, relating to Ligand’s EPO,
G-CSF and interferon programs. For the avoidance of doubt, this settlement and
release shall not apply to any future conduct that has not occurred as of the
Effective Date and shall in no way prevent the Parties from bringing any
actions, claims, counterclaims, defenses and damages whatsoever, in law or
equity, whether in tort or contract or otherwise in the future based on conduct
that first occurs after the Effective Date. Furthermore, and for the avoidance
of doubt, nothing herein shall have any effect on any indemnification
obligations of a Party for Third Party claims as set forth in Article 13.

6.8 No Admissions. Nothing contained in this Agreement, and none of the
execution, delivery, or performance of any obligation of or under this
Agreement, shall be construed as an admission by any Party of any wrongdoing,
liability or potential claims, and the Parties recognize that each expressly
denies any liability or potential liability.

6.9 No Effect on Ligand/GSK Agreement. Nothing in this Agreement shall have any
impact on GSK’s payment obligations or GSK’s or Ligand’s other obligations under
the Ligand/GSK Agreement as they relate to eltrombopag. For the avoidance of
doubt, GSK expressly confirms that it has an obligation to pay Ligand royalties
on sales of eltrombopag, as set forth in the Ligand/GSK Agreement.

ARTICLE 7

FINANCIAL PROVISIONS

7.1 License Fee. Within five (5) Business Days after the Execution Date and
receipt of an invoice from Ligand, GSK shall pay a license fee of Five Million
Dollars ($5,000,000) in cash to Ligand by wire transfer of immediately available
funds into an account designated by Ligand. Such license fee shall be
nonrefundable and noncreditable against any other payments due hereunder.

7.2 Milestone Payments.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

7.2.1 Licensed Compounds/Licensed Products. Subject to Section 7.6, GSK shall
pay Ligand, in the manner set forth in Section 7.4, the following non-refundable
and non-creditable amounts no later than [***] ([***]) days after the occurrence
of the corresponding milestone events and receipt by GSK of an invoice from
Ligand requesting payment of such milestone. Each payment under this
Section 7.2.1 shall be made only once during the Term and only if and upon each
particular milestone event being satisfied pursuant to its term set forth in the
following table.

 

Milestone

   Payment

[***]

   $[***]

[***]

   $[***]

[***]

   $[***]

[***]

   $[***]

7.2.2 Sales Milestone. Subject to Section 7.6, GSK shall pay Ligand, in the
manner set forth in Section 7.4, a [***] Dollars ($[***]) no later than[***]
([***]) days after the end of the first calendar quarter in which [***].

7.2.3 Notices; Further Clarification. GSK shall promptly notify Ligand of the
occurrence of each milestone. If any milestone set forth above is achieved prior
to or in the absence of the achievement of any preceding milestone for such
Licensed Compound or Licensed Product then, effective upon achievement of any
such milestone, all previously unpaid payments for any such preceding milestone
shall also become due and payable.

7.3 Royalties.

7.3.1 Licensed Products.

(a) During the Royalty Term, GSK shall pay to Ligand royalties on annual
aggregate Net Sales of each Licensed Product in the Territory, on a
country-by-country basis, as follows:

(i) For the first twelve (12) months beginning with the First Commercial Sale in
a country, at a royalty rate of eight percent (8%) of Net Sales; and

(ii) Thereafter, at a royalty rate of sixteen percent (16%) of Net Sales.

For clarity, a partial initial month in which the First Commercial Sale occurs
shall be considered a full month for purposes of subsection (i) above.

(b) Royalties shall be payable, on a country-by-country basis, on Net Sales of
Licensed Products for the longer of: (i) the expiration of the last-to-expire of
the Licensed Patents with a Valid Claim Covering the composition of matter or
therapeutic use for a labeled indication of the Licensed Product in such country
(including any additional data exclusivity, as may be available under applicable
Law), or (ii) ten (10) years from the date of First Commercial Sale of the first
Licensed Product in any country worldwide (“Royalty Term”). The Royalty Term
shall begin on the Effective Date and continue until the date the last royalty
payment obligation expires in the last country for any Licensed Product as set
forth above in this Section 7.3.1(b).

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged

Commission. Confidential treatment has been requested with respect to the
omitted portions.

14



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

(c) The royalties set forth in this Section 7.3.1 shall be reduced in the
following situations:

(i) In the absence of a Valid Claim within the Ligand Patent Rights Covering the
composition of matter or use of a Licensed Product at the time of sale and in
the country of sale of the Licensed Product, but where Ligand owns or Controls a
pending patent application within the Ligand Patents, GSK shall pay to Ligand
royalty payments at [***] percent ([***]%) of the relevant royalty rate that
would otherwise be payable under this Section 7.3.1 for a period of [***]
([***]) years from the date of First Commercial Sale of the Licensed Product at
issue (subject to subsection (ii) below), and shall pay the remaining [***]
([***]%) of the relevant royalty rate in escrow as provided below, until the
earlier of (A) such time as a Valid Claim within the Ligand Patent Rights
Covering the composition of matter or use of a Licensed Product issues with
respect to such pending patent application in such country, in which case
Section 7.3.1(a) shall apply; or (B) the date which is [***] ([***]) years from
the date of First Commercial Sale of the Licensed Product at issue. The payments
accruing under the remaining [***] percent ([***]%) of the relevant royalty rate
shall be deposited into an escrow account to be maintained by GSK on behalf of
Ligand (with interest from such account being reinvested into such account).
Upon the occurrence of subsection (A) herein prior to [***] ([***]) years from
the date of First Commercial Sale of the Licensed Product at issue, the
remaining [***] percent ([***]%) of such payments (and interest) shall be
promptly paid to Ligand. In the event a Valid Claim within the Ligand Patent
Rights does not issue within such time frame, GSK shall retain all such amounts
paid into escrow.

(ii) In the event a Licensed Product is sold in a county and a Generic Product
is sold in such country during the Royalty Term, then at the end of the first
[***][***]([***]) day period (the “Generic Entry Period”) during which one or
more Third Parties sell a number of units of a relevant Generic Product in such
country that comprises [***] percent ([***]%) or more of the aggregate number of
units of such Licensed Product sold in such country during such Generic Entry
Period (based upon mutually acceptable Third Party objective data sources), the
otherwise applicable royalty rate set forth in this Section 7.3.1 shall be
reduced by [***] percent ([***]%) after the conclusion of the Generic Entry
Period.

(d) GSK shall have sole discretion, authority and right with respect to
determining whether to enter into an agreement for license or other rights and
to incur an obligation for any Third Party intellectual property required to
make, have made, use, sell, lease, offer to sell or lease, import, export
(within the Territory) or otherwise exploit, or transfer physical possession of
or title in, an Licensed Product for any use in a country in the Territory. If
any royalties or other payments are due to Third Parties, with respect to the
identification, discovery, development, manufacture, use or sale of Licensed
Compounds or Licensed Products

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged

Commission. Confidential treatment has been requested with respect to the
omitted portions.

15



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

(such payments, “GSK Third Party Payments”), then GSK shall be solely
responsible for payment of all such royalties or other payments; provided
however, that GSK shall have the right to deduct [***] percent ([***]%) of such
GSK Third Party Payments from the otherwise applicable royalties payable to
Ligand for such particular calendar quarter; provided further, however, that in
no event shall the otherwise applicable royalty rate to Ligand be reduced by
more than [***] percent ([***]%) in a given calendar quarter. GSK shall have the
right to carry forward and apply any such unused offset or deduction to which
GSK is entitled in future calendar quarters or years in the event that such
[***] percent ([***]%) reduction threshold would be exceeded, until the full
amount of offset or deduction to which GSK is entitled is satisfied.

7.3.2 Cumulative Royalties. The obligation to pay royalties on the Net Sales of
a Licensed Product shall be imposed only once with respect to the same unit of
said Licensed Product regardless of the number of Valid Claims Covering such
Licensed Product.

7.3.3 Compulsory Licenses. Should a compulsory license be granted to a Third
Party under the applicable Laws of any country in the Territory under the Ligand
Patents licensed hereunder to GSK, the royalty rate payable for sales of
Licensed Products in such country shall be adjusted to match any lower royalty
rate granted to such Third Party for such country, with respect to the sales of
such Licensed Products, and during such periods for which such Third Parties
sell under the compulsory license material quantities of products that compete
with the Licensed Products then marketed and sold by GSK in that country.

7.3.4 Royalties for Combination Products. In the event that GSK develops a
Combination Product, the following provisions will apply with respect to the
calculation of royalties on the sale of such Combination Products. Net Sales of
Combination Products shall be calculated separately from Net Sales of Licensed
Products.

For purposes of calculating the amount of Net Sales with respect to Combination
Products sold in each Royalty Period, the Parties agree to use the following
formula:

    A    

(A + B)

Multiplied by the Total Net Sales of Combination Products for such Royalty
Period

Where:

A equals the actual average of the invoice price of the most frequently
prescribed dose of the Licensed Product containing the same compound that is
part of the Combination Product in each of the Major Market countries, if such
Licensed Product is sold separately (i.e. not as part of a Combination Product),
and B equals the sum of the actual average of the invoice prices of the most
frequently prescribed dose of all other therapeutically or prophylactically
active ingredients in the Combination Product other than the Licensed Compound
in each of the Major Market countries, if such other active ingredients are sold
separately.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged

Commission. Confidential treatment has been requested with respect to the
omitted portions.

16



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

For purposes of calculating Net Sales for Combination Products, if the Licensed
Product or the other therapeutically or prophylactically active ingredients are
not sold separately in all of the Major Market countries, then the Parties will
calculate the averages referenced above, using the prices in those Major Market
countries for which the Product and the other ingredients are sold separately.
If, however, the Licensed Product or the other therapeutically or
prophylactically active ingredients are not sold separately in any of the Major
Market countries, then the Parties will negotiate in good faith an appropriate
calculation of Net Sales that are subject to the royalty payment obligation
under this Agreement so as to fairly allocate the relative value of the active
ingredients in the Combination Product; provided, however, that the Parties
agree that the multiplier applied to the royalty rate or Net Sales totals for
such Combination Product will be less than 1 and not a negative number.

7.3.5 GSK License Paid-Up. Upon the expiration of the Royalty Term, the license
granted under Section 6.1 shall become fully paid-up and royalty-free, but
otherwise not be amended or effected, and shall remain in full force and effect.

7.4 Royalty Reports; Payments.

7.4.1 Reporting. Following the First Commercial Sale of the first Licensed
Product in any country worldwide and continuing during the Royalty Term, GSK
shall make payments and written reports to Ligand within [***] ([***]) days
after the end of each calendar quarter with respect to the Net Sales of Licensed
Products and royalties owed by GSK, its Affiliates or sublicensees hereunder,
each such written report stating for the period in question: (i) for Licensed
Product disposed of by sale, the quantity and description of Licensed Product,
(ii) for Licensed Product disposed of other than by sale, the quantity,
description, and nature of the disposition, (iii) the calculation of Net Sales
for such quarter including the amount of such sales in foreign currencies on a
country-by-country basis and the conversion under this Section 7.4, and (iv) the
calculation of the amount due to Ligand for such quarter pursuant to Section 7.3
on account of such Net Sales. Such reports shall also detail if and when any
applicable milestone event occurs under Section 7.2.2 and the payment due
thereunder.

7.4.2 Payment. The information contained in each report under Section 7.4.1
shall be considered Confidential Information of GSK. Concurrent with the
delivery of each quarterly report, GSK shall make the payment due Ligand
hereunder for the calendar quarter covered by such report by wire transfer to a
bank designated in writing by Ligand.

7.4.3 Conversion. Net Sales of Licensed Product made in currencies other than
the U.S. Dollar shall be converted by GSK pursuant to its internal global sales
reporting procedures.

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged

Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

7.4.4 Late Payments. GSK shall pay interest to Ligand on the aggregate amount of
any payments that are not paid on or before the date such payments are due under
this Agreement at a rate per annum equal to the lesser of the prime rate of
interest plus [***] percent ([***]%), as reported by THE WALL STREET JOURNAL,
calculated on the number of days such payments are paid after the date such
payments are due.

7.5 Accounting. GSK agrees to keep complete and accurate books and records
pertaining to Net Sales of Licensed Products for a period of at least three
(3) years after the relevant payment is owed pursuant to this Agreement, setting
forth the sales and other disposition of Licensed Product sold or otherwise
disposed of in sufficient detail to enable royalties and compensation payable to
Ligand hereunder to be determined. GSK further agrees to permit such books and
records to be examined by an independent accounting firm selected by the Ligand
(and reasonably acceptable to GSK) to verify reports provided for in
Section 7.4. Unless Ligand obtains the prior written consent of GSK, such
accounting firms must be selected from among the four largest international
accounting firms. Such audit shall not be performed more frequently than once
per calendar year nor more frequently than once with respect to records covering
any specific period of time. Such examination is to be made at the expense of
Ligand, except in the event that the results of the audit reveal a discrepancy
in favor of GSK of [***] percent ([***]%) or more over the period being audited,
in which case reasonable audit fees for such examination shall be paid by GSK.
If such accounting firm correctly concludes that additional royalties were owed
during such period, GSK shall pay the additional royalties within thirty
(30) days of the date Ligand delivers to GSK such accounting firm’s written
report so correctly concluding. If such accounting firm correctly concludes that
excess royalties were paid during such period, Ligand shall refund the excess
royalties within thirty (30) days of the date Ligand receives such accounting
firm’s written report so correctly concluding. Ligand shall treat all
information subject to review under this Section 7.5 or under any sublicense
agreement in accordance with the confidentiality provisions of Article 9 and
shall cause such independent accounting firm to enter into an acceptable
confidentiality agreement with GSK obligating such firm to retain all such
financial information in confidence pursuant to such confidentiality agreement.
Any such independent accounting firm acting under this Section 7.5 shall limits
its disclosures to Ligand to be whether or not the correct payments have been
made, and if the correct payments have not been made, then what the correct
payments should have been and what the difference is from the actual payments
that had been made.

7.6 Tax Matters. Any income or other taxes that a paying Party is required by
law to pay or withhold on behalf of a receiving Party with respect to royalties
or other payments payable to a receiving Party under this Agreement shall be
deducted from the amount of such royalties or other payments due, and paid or
withheld, as appropriate, by the paying Party on behalf of the receiving Party.
Any such tax required by law to be paid or withheld shall be an expense of, and
borne solely by, the receiving Party. The paying Party shall furnish the
receiving Party with reasonable evidence of such payment or amount withheld, in
electronic or written form, as soon as practicable after such payment is made or
such amount is withheld. The Parties will reasonably cooperate in completing and
filing documents required under the provisions of any applicable tax laws or
under any other applicable law in connection with the making of any required tax
payment or withholding payment, or in connection with any lawful claim to a
refund of or credit for any such payment.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged

Commission. Confidential treatment has been requested with respect to the
omitted portions.

18



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

ARTICLE 8

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

8.1 Ownership. Inventorship of patentable inventions conceived or reduced to
practice during the course of the performance of activities pursuant to this
Agreement shall be determined in accordance with the applicable U.S. patent
laws. All right, title and interest of Ligand in and to any and all patentable
inventions conceived or reduced to practice during the course of completing the
Ongoing Animal Studies shall be and hereby is assigned to GSK. All right, title
and interest of Ligand in and to any and all patentable inventions relating to
the Licensed Compounds or Licensed Products conceived or reduced to practice
whether solely by GSK, its Affiliates and sublicensees or whether by such
parties jointly with Ligand or its Affiliates as joint inventors under
applicable law, during the Royalty Term shall be and hereby is assigned to GSK.

8.2 Prosecution of Licensed Patents.

8.2.1 GSK shall have the first right, but not the obligation, to prosecute and
maintain the Licensed Patents. GSK shall pay [***] of the filing costs and fees
incurred with respect to the prosecution and maintenance of such Licensed
Patents. If GSK exercises its right to prosecute and maintain the Licensed
Patents, GSK shall have complete discretion over such prosecution and
maintenance of Licensed Patents including, without limitation, deciding in which
countries to prosecute and maintain any of the Licensed Patents and the manner
in which to prosecute and maintain the respective Licensed Patents.

8.2.2 On the reasonable request of GSK, Ligand shall cooperate, in all
reasonable ways, in connection with the prosecution of all patent applications
included within such Licensed Patents including, without limitation, granting
GSK a power of attorney to permit it to prosecute the Licensed Patents;
provided, however, in Ligand’s reasonable opinion, such cooperation or
prosecution activities do not risk having an adverse impact any other patents or
patent applications owned or Controlled by Ligand.

8.3 Enforcement and Defense of Licensed Patents.

8.3.1 If either Party becomes aware of any Third Party activity that infringes a
Licensed Patent, then that Party shall give prompt written notice to the other
Party regarding such alleged infringement. As between the Parties, GSK shall
have the first right, but not the obligation, to attempt to resolve such alleged
infringement by commercially appropriate steps at its own expense, including,
without limitation, the filing of an infringement suit using counsel of its own
choice.

8.3.2 If GSK fails to resolve such alleged infringement or to initiate a suit
with respect thereto within one hundred eighty (180) days after the notice
provided under Section 8.3.1, then, Ligand shall have the right, but not the
obligation, to attempt to resolve such infringement by commercially appropriate
steps at its own expense, including without limitation the filing of an
infringement suit using counsel of its own choice.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged

Commission. Confidential treatment has been requested with respect to the
omitted portions.

19



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

8.3.3 Any amounts recovered as a result of an action pursuant to this
Section 8.3, whether by settlement or judgment, shall be allocated first to
reimburse each Party for any costs and expenses incurred by such Party (and not
otherwise reimbursed). Any remaining recovery shall be shared by the Parties in
proportion to the percentage of litigation expenses funded by each Party.

8.3.4 In any event, at the request and expense of the Party bringing an
infringement action under this Section 8.3, the other Party agrees to be joined
as a party to the suit if necessary for the initiating Party to bring or
continue an infringement action hereunder and to provide reasonable assistance
in any such action. Neither Party may settle any action or proceeding brought
under this Section 8.3 in a manner that, or knowingly take any other action in
the course thereof that, materially adversely affects the other Party’s interest
in the Licensed Patents, without the written consent of such other Party, which
consent, shall not be unreasonably withheld. Each Party shall always have the
right to be represented by counsel of its own selection and its own expense in
any suit or other action instituted by the other Party pursuant to this
Section 8.3 for such infringement. The amounts borne by such Party pursuant to
the preceding sentence shall not count towards the determination of the
allocation between the Parties of any remaining recovery pursuant to
Section 8.3.3.

8.4 Defense of Third Party Infringement Claims. If, after the Effective Date, a
Third Party asserts that a Patent or other right Controlled by it is infringed
by a Party’s activities relating to a Licensed Compound or Licensed Product or a
Party becomes aware of Patent Rights or other right that might form the basis
for such a claim, the Party first obtaining knowledge of such a claim or such
potential claim shall promptly provide the other Party with notice thereof and
the related facts in reasonable detail. GSK shall control and direct the defense
of any such claim or potential claims as well as all settlement discussions,
including obtaining license(s) from such Third Party(ies). Neither Party shall
be required to conduct any work under this Agreement which it believes in good
faith may infringe Third Party patent or other intellectual property rights.
This Section 8.4 shall not be interpreted as placing on either Party a duty of
inquiry regarding Third Party intellectual property rights. GSK shall be
responsible for payment of any award of damages arising from or related to a
Third Party infringement claim arising after the Effective Date, except to the
extent such claim or damages are covered by a breach of a representation or
warranty made by Ligand under this Agreement or are otherwise covered by
Ligand’s indemnification of GSK under Section 13.1.2 in which case the
provisions of Section 13.1 shall provide for the allocation and timing of
payment responsibility for such damages.

8.5 Patent Term Extensions. GSK shall be solely responsible for making all
decisions regarding patent term extensions, including supplementary protection
certificates and any other extensions that are now or become available in the
future, that are applicable to Licensed Patents. Ligand shall reasonably
cooperate, as requested by Ligand, to implement such decisions.

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

8.6 Cooperation. Each Party hereby agrees: (a) to use commercially reasonable
efforts to work together with the other Party to file, prosecute and maintain
Patent Rights under this Article 8 that include claims of appropriate scope to
provide optimal patent protection for all Licensed Products; and (b) to provide
the other Party with copies of all material correspondence with the U.S. Patent
and Trademark Office or its foreign counterparts pertaining to prosecution and
maintenance of Patent Rights hereunder and as to which such Party has a license
under this Agreement reasonably in advance of any relevant filing deadline or
intended filing date for such other Party to review and comment thereon, to
incorporate, absent a substantial reason to the contrary, the non-filing Party’s
comments on such filing before submitting such filing to the relevant patent
authority, and to provide the other Party a copy of all material notices
received from a patent authority with respect thereto.

8.7 Perfection of Interest. Each Party shall cooperate with the other and take
all reasonable additional actions and execute such agreements, instruments and
documents as may be reasonably required to perfect the other’s ownership
interest in accordance with the intent of this Agreement including, without
limitation, the execution of necessary and appropriate instruments of assignment
to achieve such joint ownership as set forth in Section 8.2 and the provision,
on a reasonable basis, of its employees, agents, consultants and independent
contractors to the other Party (or to the other Party’s authorized attorneys,
agents or representatives), to the extent reasonably necessary to enable the
prosecuting Party to undertake Patent Prosecution for Program Inventions as
provided herein.

8.8 Trademarks. GSK shall, at its sole expense, select, register, own and
enforce all trademarks for Licensed Products.

8.9 Negative Pledge. Ligand represents, warrants, and covenants that there are
no liens or claims currently existing on or to the Licensed Patents (including
any liens or claims on or to rights to sue for past, present and future
infringements thereof, any licenses, claims, damages, and proceeds of suit
arising therefrom, or any payments or rights to payments arising out of the
sale, lease, license, assignment, or other disposition thereof), any additions
to, and substitutions for, any or all of the foregoing or any “proceeds” (as
defined in Article 9 of the Uniform Commercial Code) of any or all of foregoing,
including that could reasonably be expected to adversely affect GSK’s benefits
and rights under this Agreement. Ligand shall not create, incur, or permit to
exist on or to any Licensed Patents, shall defend such Licensed Patents against,
and shall take such other action as is necessary to remove in respect to such
Licensed Patents, any lien or claim, other than the liens or claims created
hereby. Further, Ligand covenants and agrees not to enter into any agreements
which would prohibit the creation or attachment of a security interest upon such
Licensed Patents.

ARTICLE 9

LIGAND TO MAINTAIN CONFIDENTIALITY

9.1.1 Confidential Information. GSK shall be free to use without restriction or
limitation any and all Confidential Information it has received or may receive
from Ligand relating to the Licensed Assets as well as the terms of this
Agreement. All Confidential Information that is jointly owned by the Parties (if
any), the terms of this Agreement, all Confidential Information disclosed by GSK
to Ligand during the term of this Agreement, and all Confidential Information
relating in any way to the Licensed Assets

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

(collectively, “Confidential Information of GSK”), in each case, shall be
maintained as confidential by Ligand and shall not be used or disclosed by
Ligand in any manner except as expressly permitted and contemplated (if at all)
under this Agreement, except to the extent that the Confidential Information (as
determined by competent documentation) either before or after the date of the
disclosure to the other Party or its Affiliates becomes published or generally
known to the public through no fault or omission on the part of the other Party,
its Affiliates or its sublicensees. Specific information shall not be deemed to
be within the foregoing exclusion merely because it is embraced by more general
information falling within such exclusion.

9.2 Permitted Disclosure.

9.2.1 The provisions of Section 9.1 shall not preclude the other Party or its
Affiliates from disclosing Confidential Information to the extent such
Confidential Information is required to be disclosed by the other Party or its
Affiliates to comply with applicable laws or court orders, to defend or
prosecute litigation or to comply with governmental regulations, including the
filing by Ligand of a redacted copy of this Agreement with the Securities and
Exchange Commission, after prior review by GSK of such redacted copy, provided
that the other Party provides prior written notice of such disclosure to the
jointly-owning or disclosing Party and takes reasonable and lawful actions to
avoid and/or minimize the degree of such disclosure.

9.2.2 Ligand shall have the right to disclose the material terms of this
Agreement to any bona fide potential investor, investment banker, acquiror,
merger partner or other potential financial partner. In connection with any
permitted disclosure of Confidential Information pursuant to this Section 9.2.2,
Ligand agrees to use all reasonable efforts to inform each disclosee of the
confidential nature of such information and cause each disclosee to treat such
information as confidential.

9.3 Employee and Advisor Obligations. Ligand agrees that it shall provide
Confidential Information of GSK only to Ligand’s employees, consultants and
advisors, and to the employees, consultants and advisors of Ligand’s Affiliates,
who have a need to know and have an obligation to treat such information and
materials as confidential.

9.4 Publications. GSK may publish or publicly disclose the results of any of the
Development and Commercialization activities conducted hereunder related to the
Licensed Compounds and/or Licensed Products.

9.5 Term. All obligations of confidentiality imposed under this Article 9 shall
expire ten (10) years following termination or expiration of this Agreement.

ARTICLE 10

TERM AND TERMINATION

10.1 Term. This Agreement becomes effective as of the Effective Date and shall
expire upon expiration of the Royalty Term.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

10.2 Termination. Prior to the expiration of this Agreement in accordance with
its terms, Ligand shall have no right to terminate this Agreement or any right
or obligation hereunder without obtaining the written consent of GSK. Prior to
the expiration of this Agreement in accordance with its terms, GSK shall have
the right to terminate this Agreement upon sixty (60) days notice to Ligand. In
the event that a Party (the “breaching Party”) is in breach of any of its
material obligations under this Agreement, then the other Party (the
“non-breaching Party”) shall have the right to seek damages and such other
remedies as may be available to it under law or in equity. Any such termination
shall not relieve the terminating Party from obligations that have accrued prior
to such termination or that expressly survive termination of this Agreement.

10.3 Survival. In the event of termination or expiration of this Agreement, the
following provisions of this Agreement shall survive: Sections 2.1, 2.5, 4.1,
4.2, 6.1, 6.2, 6.3, 6.4 (for the time period set forth therein), 6.6, 6.7, 6.8,
6.9, 7.2 through 7.4 (but not following expiration of the Agreement) 7.5 (for
the time period set forth therein), 7.6, 8.1, 8.8, 9 (for the time period set
forth therein), 10, 11, 12 and 13.

ARTICLE 11

DISPUTE RESOLUTION

11.1 Dispute Resolution.

11.1.1 Executive Officers. Unless otherwise set forth in this Agreement, in the
event of a dispute arising under this Agreement between the Parties, the Parties
shall refer such dispute to the respective Executive Officers, and such
Executive Officers shall attempt in good faith to resolve such dispute. For
purposes of this subsection, “Executive Officers” means as to a Party, its chief
executive officer (or such individual’s designee). If such position for either
Party is vacant or does not exist, then the person having the most nearly
equivalent position at such Party (or such individual’s designee) shall be
deemed to be the Executive Officer of such Party.

11.1.2 Arbitration. If the Parties are unable to resolve a given dispute
pursuant to Section 11.1.1 within [***] ([***]) days of referring such dispute
to the Executive Officers, such dispute shall be resolved by binding arbitration
in the manner described below:

(a) Arbitration Request. If a Party intends to begin an arbitration to resolve a
dispute arising under this Agreement, such Party shall provide written notice
(the “Arbitration Request”) to the other Party of such intention and the issues
for resolution. From the date of the Arbitration Request and until such time as
the dispute has become finally settled, the running of the time periods as to
which Party must cure a breach of this Agreement becomes suspended as to the
subject matter of the dispute. Unless the Parties otherwise agree in writing,
during the period of time that any arbitration proceeding is pending under this
Agreement, the Parties shall continue to comply with all those terms and
provisions of this Agreement that are not the subject of the pending arbitration
proceeding.

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged

Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

(b) Additional Issues. Within ten (10) Business Days after the receipt of the
Arbitration Request, the other Party may, by written notice, add additional
issues for resolution.

(c) Arbitration Procedure. The arbitration shall be conducted by three
(3) arbitrators who are knowledgeable in the subject matter at issue in the
dispute. One (1) arbitrator will be selected by Ligand, one (1) arbitrator will
be selected by GSK, and the third arbitrator will be selected by mutual
agreement of the two (2) arbitrators selected by the Parties. The arbitration
shall be held in Research Triangle Park, North Carolina under the rules of the
American Arbitration Association if commenced by Ligand and in San Diego,
California under the rules of the American Arbitration Association if commenced
by GSK. The arbitrators may proceed to an award, notwithstanding the failure of
either Party to participate in the proceedings. The arbitrators shall issue a
written award and statement of decision describing the essential findings and
conclusions on which the award is based, including the calculation of any
damages awarded. The decision or award rendered by the Arbitrators shall be
final and non-appealable, and judgment may be entered upon it in accordance with
applicable law in the jurisdiction in which the arbitration has been held or any
other court of competent jurisdiction. The arbitrators shall be authorized to
award compensatory damages, but shall not be authorized to award non-economic
damages or punitive damages, or to reform, modify or materially change this
Agreement or any other agreements contemplated hereunder. The arbitrators also
shall be authorized to grant any temporary, preliminary or permanent equitable
remedy or relief the arbitrators deem just and equitable and within the scope of
this Agreement, including an injunction or order for specific performance. The
award of the arbitrators shall be the sole and exclusive remedy of the Parties.
Judgment on the award rendered by the arbitrators may be enforced in any court
having competent jurisdiction thereof, subject only to revocation on grounds of
fraud or clear bias on the part of the arbitrators. Notwithstanding anything
contained in this Section 11.3 to the contrary, each Party shall have the right
to institute judicial proceedings against the other Party or anyone acting by,
through or under such other Party, in order to preserve the status quo or to
enforce the instituting Party’s rights hereunder through specific performance,
injunction or similar equitable relief.

(d) Costs; Satisfaction. Each Party shall bear its own attorneys’ fees, costs,
and disbursements arising out of the arbitration, and shall pay an equal share
of the fees and costs of the arbitrators; provided, however, that the
arbitrators shall be authorized to determine whether a Party is the prevailing
Party, and if so, to award to that prevailing Party reimbursement for its
reasonable attorneys’ fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges and travel expenses), and/or
the fees and costs of the arbitrators. Absent the filing of an application to
correct or vacate the arbitration award as permitted by applicable law, each
Party shall fully perform and satisfy the arbitration award within fifteen
(15) days of the service of the award with respect to payment obligations and
within thirty (30) days of the service of the award with respect to other
obligations (if any) imposed by the award.

11.2 Waiver. By agreeing to this binding arbitration provision, the Parties
understand that they are waiving certain rights and protections which may
otherwise be available if a dispute between the Parties were determined by
litigation in court, including the right to seek or obtain certain types of
damages precluded by this provision, the right to a jury trial, certain rights
of appeal, and a right to invoke formal rules of procedure and evidence.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

11.3 Choice of Law. The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the State of New York, without regard
to conflicts of law principles that would provide for application of the law of
another jurisdiction. Notwithstanding the foregoing, any dispute, controversy or
claim relating to the scope, validity, enforceability or infringement of any
Patent Rights or other intellectual property rights shall be submitted to a
court of competent jurisdiction in the territory in which such Patent Rights or
other intellectual property rights were granted or arose.

ARTICLE 12

REPRESENTATIONS, WARRANTIES AND COVENANTS

12.1 Representation of Authority; Consents. Ligand and GSK each represents and
warrants to the other Party that, as of the Execution Date, (a) it has full
right, power and authority to enter into this Agreement, (b) this Agreement has
been duly executed by such Party and constitutes a legal, valid and binding
obligation of such Party, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium and other laws relating to or affecting creditors’
rights generally and by general equitable principles and public policy
constraints (including those pertaining to limitations and/or exclusions of
liability, competition law, penalties and jurisdictional issues including
conflicts of law) and (c) all necessary consents, approvals and authorizations
of all government authorities and other persons required to be obtained by such
Party in connection with the execution, delivery and performance of this
Agreement have been and shall be obtained.

12.2 No Conflict. Each Party represents to the other Party that notwithstanding
anything to the contrary in this Agreement, the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder (a) do not
conflict with or violate such Party’s corporate charter and bylaws or any
requirement of applicable laws of regulations and (b) do not and shall not
conflict with, violate or breach or constitute a default or require any consent
under, any written contractual obligation of such Party. Each Party agrees that
it shall not during the term of this Agreement grant any right, license, consent
or privilege to any Third Party or otherwise undertake any action, either
directly or indirectly, that would conflict with the rights granted to the other
Party or interfere with any obligations of such Party set forth in this
Agreement unless expressly permitted in this Agreement.

12.3 Grant of Rights. Ligand represents to GSK that it has sufficient legal
and/or beneficial title, ownership or other rights to all of the Licensed Assets
as is necessary to grant the licenses and rights to GSK that Ligand purports to
grant to GSK pursuant to this Agreement.

12.4 Knowledge of Pending or Threatened Litigation. Each Party represents and
warrants to the other Party that there is no claim, investigation, suit, action
or proceeding pending or, to the knowledge of such Party, expressly threatened,
against such Party before or by any governmental entity or arbitrator that,
individually or in the aggregate, could reasonably be expected to (a) materially
impair the ability of such Party to perform any obligation under this Agreement
or (b) prevent or materially delay or alter the consummation of any or all of
the transactions contemplated hereby.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

12.5 Intellectual Property; Other. Ligand represents and warrants that as of the
Execution Date:

12.5.1 it has not received any written claim and it is not otherwise aware of
any other claim, made against it asserting the invalidity, misuse,
unregisterability, unenforceability or non-infringement of any of intellectual
property rights associated with the Licensed Assets or challenging its right to
use or ownership of any of the Licensed Assets or making any adverse claim of
ownership thereof;

12.5.2 it is not aware of any pending or threatened claim or litigation which
alleges that its activities up to the Execution Date relating to the Licensed
Assets have violated, or by conducting the Development or Commercialization as
currently proposed to be conducted hereunder would violate, the intellectual
property rights of any Third Party;

12.5.3 the Licensed Patents include all of the Patent Rights relating to the
Licensed Compounds, Licensed Products and/or thrombopoietin mimetics (a) which
are owned by Ligand or its Affiliates, or (b) in which Ligand or its Affiliates
have any interest or right, in each case other than any Patent Rights (if any)
exclusively licensed to GSK under the Ligand/GSK Agreement;

12.5.4 Exhibit C sets forth a complete and correct list of the Licensed Patents
as of the Execution Date;

12.5.5 it does not have any rights to or interests in any thrombopoietin
mimetics which are in any state of development or regulatory approval, whether
developed internally by Ligand, jointly with GSK or any other party or licensed
from or to a Third Party, other than the Licensed Compounds and Licensed
Products exclusively licensed to GSK under this Agreement and eltrombopag, for
which Ligand receives milestones and royalties from GSK under the Ligand/GSK
Agreement;

12.5.6 it does not have any rights to or interests in any products which are in
any state of development or regulatory approval, whether developed internally by
Ligand or jointly with GSK or any other party or licensed from or to a Third
Party, where such products or the making, use, offering for sale, sale, or
importation of such products is Covered by the Licensed Patents and which
products are not included in the Licensed Products exclusively licensed to GSK
under this Agreement;

12.5.7 no compounds being developed by Ligand in its G-CSF, EPO and interferon
programs as of the Effective Date were identified by Ligand prior to 2002; and

12.5.8 no compounds being developed by Ligand in its G-CSF, EPO or interferon
programs as of the Effective Date were designed using any compounds provided by
GSK to Ligand under the Ligand/GSK Agreement and all such compounds being
developed by Ligand are based upon screens conducted by Ligand after 2006 on
Ligand’s chemical library.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

12.6 No Debarment. Each Party agrees it shall not knowingly use in connection
with the Development or Commercialization under this Agreement any employee,
consultant or investigator who is or has been debarred by a regulatory authority
or who, to the best of such Party’s knowledge, is or has been the subject of
debarment proceedings by a regulatory authority.

12.7 Existing Licensed Product. Ligand warrants that, at the time of delivery of
the Existing Licensed Product to GSK: (a) such Existing Licensed Product will
have been manufactured in accordance with cGMP and all applicable law; (b) such
Existing Licensed Product will meet the Specifications and will conform with the
Certificate of Analysis; (c) such Existing Licensed Product will not be
adulterated or misbranded within the meaning of the FDCA; (d) title to such
Existing Licensed Product will pass to GSK as provided herein free and clear of
any security interest, lien or other encumbrance; (e) such Existing Licensed
Product will have been manufactured in facilities that are in compliance with
all applicable laws at the time of such manufacture (including applicable
inspection requirements of FDA and other regulatory authorities); and (f) such
Existing Licensed Product is not an article that may not be introduced into
interstate commerce under the provisions of Sections 404 or 505 of the FDCA.

12.8 Disclaimer of Warranty. Nothing in this Agreement shall be construed as a
representation made or warranty given by either Party that any patents will
issue based on pending applications or that any such pending applications or
patents issued thereon will be valid. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES AND RENOUNCES ANY
WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 13

MISCELLANEOUS PROVISIONS

13.1 Indemnification.

13.1.1 GSK. GSK agrees to defend Ligand and its Affiliates at GSK’s cost and
expense, and will indemnify and hold Ligand and its Affiliates and their
respective directors, officers, employees and agents (the “Ligand Indemnified
Parties”) harmless from and against any losses, costs, damages, fees or expenses
arising out of any Third Party claim relating to (a) any breach by GSK of any of
its representations, warranties or obligations pursuant to this Agreement,
(b) the gross negligence or willful misconduct of GSK, (c) injuries resulting
from the development, manufacture, use, sale or other disposition of any
Licensed Compound or Licensed Product, or any other product or service offered
by GSK, its Affiliates and/or its sublicensees or collaborators (other than
Ligand), or (d) use by GSK of the Existing Licensed Compound. In the event of
any such claim against the Ligand Indemnified Parties by any Third Party, Ligand
shall promptly notify GSK in writing of the claim and GSK shall manage and
control, at its sole expense, the defense of the claim and its settlement. The
Ligand Indemnified Parties shall cooperate with GSK and may, at their option and
expense, be represented in any such action or proceeding. GSK shall not be
liable for any litigation costs or expenses incurred by the Ligand Indemnified
Parties without GSK’s prior written authorization. In addition, GSK shall not be
responsible for the

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

indemnification or defense of any Ligand Indemnified Party to the extent arising
from any negligent or intentional acts by any Ligand Indemnified Party or the
breach by Ligand of any obligation or warranty under this Agreement, or any
claims compromised or settled without its prior written consent.

13.1.2 Ligand. Ligand agrees to defend GSK and its Affiliates at Ligand’s cost
and expense, and will indemnify and hold GSK and its Affiliates and their
respective directors, officers, employees and agents (the “GSK Indemnified
Parties”) harmless from and against any losses, costs, damages, fees or expenses
arising out of any Third Party claim relating to (a) any breach by Ligand of any
of its representations, warranties or obligations pursuant to this Agreement,
(b) the gross negligence or willful misconduct of Ligand, (c) injuries resulting
from any product or service offered by Ligand, its Affiliates and/or its
licensees or collaborators (other than GSK); (d) injuries resulting from the
Phase II Study conducted by Ligand pursuant to Section 2.3; or (e) any of the
Ligand Liabilities. In the event of any claim against the GSK Indemnified
Parties by any Third Party, GSK shall promptly notify Ligand in writing of the
claim and Ligand shall manage and control, at its sole expense, the defense of
the claim and its settlement. The GSK Indemnified Parties shall cooperate with
Ligand and may, at their option and expense, be represented in any such action
or proceeding. Ligand shall not be liable for any litigation costs or expenses
incurred by the GSK Indemnified Parties without Ligand’s prior written
authorization. In addition, Ligand shall not be responsible for the
indemnification or defense of any GSK Indemnified Party to the extent arising
from any negligent or intentional acts by any GSK Indemnified Party, or the
breach by GSK of any obligation or warranty under this Agreement, or any claims
compromised or settled without its prior written consent.

13.1.3 Insurance Proceeds. Any indemnification hereunder shall be made net of
any insurance proceeds recovered by the Indemnified Party.

13.2 Insurance. GSK shall use all commercially reasonable efforts to maintain
insurance, including product liability insurance, with respect to its activities
hereunder. Such insurance shall be in such amounts and subject to such
deductibles as the Parties may agree based upon standards prevailing in the
industry at the time. GSK may satisfy its obligations under this Section through
self-insurance to the same extent. At such time as a product is being
manufactured by GSK for commercial sale, GSK shall name Ligand as an additional
insured on any such policies. Any insurance shall not be construed to create a
limit of GSK’s liability with respect to its indemnification obligations under
Section 13.1. GSK shall use commercially reasonable efforts to provide Ligand
with written notice at least thirty (30) days prior to a cancellation,
non-renewal or material change in such insurance or self-insurance that could
materially adversely affect the rights of Ligand hereunder. GSK’s insurance
hereunder shall be primary and non-contributing.

13.3 Assignment. GSK may, in whole or in part, delegate, assign and/or
sublicense to any of its Affiliates or sublicensees any or all of the rights
and/or obligations GSK has under this Agreement. Further, GSK may assign this
Agreement, in whole or in part, in connection with any sale or transfer (by
merger or otherwise) of any businesses, assets or products owned or Controlled
by GSK, provided that the acquirer confirms to Ligand in writing its agreement
to be bound by all of the terms and conditions of this Agreement. Ligand may not
assign, nor delegate any obligation under this Agreement, in whole or in part,
without first obtaining the prior written consent of GSK, except in connection
with any sale or transfer (by merger or otherwise) to a Third Party of all of
the

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

business or assets owned or Controlled by Ligand, in which case GSK’s prior
written consent shall not be required; provided, however, that the acquirer or
assignee confirms to GSK in writing its agreement to be bound by all of the
terms and conditions of this Agreement. Any purported assignment not in
accordance with this Section 13.3 shall be void and of no effect.

13.4 Entire Agreement; Amendments. This Agreement and the Schedules referred to
in this Agreement constitute the entire agreement between the Parties with
respect to the subject matter hereof, and supersede all previous arrangements
with respect to the subject matter hereof, whether written or oral. Any
amendment or modification to this Agreement shall be made in writing signed by
both Parties. No trade customs, courses of dealing or courses of performance by
the Parties will be relevant to modify, supplement or explain any term(s) used
in this Agreement. This Agreement may not be modified or supplemented by any
purchase order, change order, acknowledgement, order acceptance, standard terms
of sale, invoice or the like.

13.5 Notices.

Notices to Ligand shall be addressed to:

Ligand Pharmaceuticals Incorporated.

10275 Science Center Drive

San Diego, CA 92121

Attention: General Counsel

Facsimile No.: (858) 550-7272

Notices to GSK shall be addressed to:

SmithKline Beecham Corporation, d/b/a GlaxoSmithKline

One Franklin Plaza

Philadelphia, PA 19101

Attn: Senior Vice President, Worldwide Business Development

Facsimile: (610) 270-5166

with a required copy to:

SmithKline Beecham Corporation, d/b/a GlaxoSmithKline

2301 Renaissance Boulevard

King of Prussia, PA 19406-2772

Vice President and Associate General Counsel, R&D Legal Operations

Facsimile: (610) 787-7084

Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be
(a) sent by registered or certified mail, return receipt requested, postage
prepaid, (b) sent via a reputable overnight courier service, or (c) sent by
facsimile transmission, in each case properly addressed in accordance with this
Section 13.5. The effective date of notice shall be the actual date of receipt
by the Party receiving the same.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

13.6 Force Majeure. No failure or omission by either Party in the performance of
any obligation of this Agreement shall be deemed a breach of this Agreement or
create any liability if the same shall arise from any cause or causes beyond the
control of such Party, including, but not limited to, the following: acts of
gods; acts of any government; any rules, regulations or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof; fire; storm; flood; earthquake; accident; war; rebellion; insurrection;
riot; terrorism and invasion; provided that the Party affected by such cause
promptly notifies the other Party and uses reasonable efforts to cure such
failure or omission as soon as is practicable after the occurrence of one or
more of the above mentioned causes.

13.7 Compliance with Export Regulations. Neither Party shall export any
technology licensed to it by the other Party under this Agreement except in
compliance with U.S. export laws and regulations.

13.8 Public Announcements. On the Execution Date, the Parties may issue one or
more press releases, the timing and content of which shall be mutually agreed.
Any announcements or similar publicity with respect to the execution of this
Agreement shall be agreed upon between the Parties in advance of such
announcement. The Parties understand that this Agreement is likely to be of
significant interest to investors, analysts and others, and that the Parties
therefore may make such public announcements with respect thereto, subject to
the remainder of this Section 13.8. The Parties agree that any such announcement
will not contain confidential business or technical information and, if
disclosure of confidential business or technical information is required by law
or regulation, the Parties will use commercially reasonable efforts to minimize
such disclosure and obtain confidential treatment for any such information which
is disclosed to a governmental agency or group; provided that Ligand shall have
the right to disclose the financial terms contained in this Agreement, including
the milestones and royalty rates, without the agreement in advance of GSK. Each
Party agrees to provide to the other Party a copy of any public announcement as
soon as reasonably practicable under the circumstances prior to its scheduled
release. Except under extraordinary circumstances, each Party shall provide the
other with an advance copy of any press release at least five (5) days prior to
the scheduled disclosure. Each Party shall have the right to expeditiously
review and recommend changes to any announcement regarding this Agreement or the
subject matter of this Agreement. Except as otherwise required by law, the Party
whose press release has been reviewed shall remove any information the reviewing
Party reasonably deems to be inappropriate for disclosure. The contents of any
such announcement or similar publicity which has been reviewed and approved by
the reviewing Party can be re-released by either Party without a requirement for
re-approval. Furthermore, each Party shall give the other Party a reasonable
opportunity to review all filings with the United States Securities and Exchange
Commission describing the terms of this Agreement prior to submission of such
filings, and shall give due consideration to any reasonable comments by the
non-filing Party relating to such filing, including without limitation the
provisions of this Agreement for which confidential treatment should be sought.
Neither Party hereto shall use the name, trademarks, logos, physical likeness,
employee names or owner symbol of the other Party for any promotional,
advertising, marketing or commercial activities without the prior written
consent of the other Party.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

13.9 Relationship Between the Parties. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed as authorization for either Ligand
or GSK to act as agent for the other. Further, nothing in this Agreement is
intended or shall be deemed to constitute a partnership or joint venture
relationship between the Parties. No Party shall incur any debts or make any
commitments for the other(s), except to the extent, if at all, specifically
provided under this Agreement.

13.10 Headings. The captions or headings of the sections or other subdivisions
hereof are inserted only as a matter of convenience or for reference and shall
have no effect on the meaning of the provisions hereof.

13.11 Joint Preparation. The language in all parts of this Agreement shall be
deemed to be the language mutually chosen by the Parties. The Parties and their
counsel have cooperated in the drafting and preparation of this Agreement, and
this Agreement therefore shall not be construed against any Party by virtue of
its role as the drafter thereof. No drafts of this Agreement or any other
similar or related document exchanged by the Parties prior to the Execution Date
shall be offered by a Party, nor shall any draft be admissible in any
proceeding, to explain or construe this Agreement or for any other purpose.

13.12 No Implied Waivers; Rights Cumulative. No failure on the part of Ligand or
GSK to exercise, and no delay by either Party in exercising, any right, power,
remedy or privilege under this Agreement, or provided by statute or at law or in
equity or otherwise, shall impair, prejudice or constitute a waiver of any such
right, power, remedy or privilege by such Party or be construed as a waiver of
any breach of this Agreement or as an acquiescence therein by such Party, nor
shall any single or partial exercise of any such right, power, remedy or
privilege by a Party preclude any other or further exercise thereof or the
exercise of any other right, power, remedy or privilege.

13.13 Severability. To the fullest extent permitted by applicable law, the
Parties waive any provision of law that would render any provision in this
Agreement invalid, illegal or unenforceable in any respect. If any provision of
this Agreement is held to be invalid, illegal or unenforceable, in any respect
or to any extent, then in such respect and to such extent such provision will be
given no effect by the Parties and shall not form part of this Agreement. To the
fullest extent permitted by applicable law, all other provisions of this
Agreement shall remain in full force and effect and the Parties will use
commercially reasonable efforts to negotiate a provision in replacement of the
provision held invalid, illegal or unenforceable that is consistent with
applicable law and achieves, as nearly as possible, the original intention of
the Parties.

13.14 Execution in Counterparts. This Agreement may be executed in counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original, and all of which counterparts, taken together, shall constitute
one and the same instrument.

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

13.15 No Third Party Beneficiaries. No person or entity other than GSK, Ligand
and their respective Affiliates and permitted assignees hereunder shall be
deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.

13.16 No Consequential Damages. UNLESS RESULTING FROM A PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, NEITHER PARTY HERETO WILL BE LIABLE FOR SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR THE
EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING WITHOUT LIMITATION LOST PROFITS
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 13.16 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER SECTION
13.1, OR DAMAGES AVAILABLE FOR BREACHES OF CONFIDENTIALITY OBLIGATIONS IN
ARTICLE 9.

[Signature page follows]

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties have executed this License Agreement as of the
Execution Date.

 

LIGAND PHARMACEUTICALS INCORPORATED By:   /s/ John L. Higgins Title:   Chief
Executive Officer SMITHKLINE BEECHAM CORPORATION D/B/A GLAXOSMITHKLINE By:   /s/
William J. Mosher Title:   Assistant Secretary

 

33



--------------------------------------------------------------------------------

List of Exhibits:

 

Exhibit A    Certificate of Analysis Exhibit B    LGD-4665, its molecular
structure and disclosure of any other thrombopoietin mimetics discovered or
developed by or behalf of Ligand Exhibit C    Licensed Patents Exhibit D   
Amount of bulk and finished Existing Licensed Compound Exhibit E    Existing
Regulatory Filings Exhibit F    Licensed Know-How from Data Room to be
Transferred to GSK



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

Exhibit A

Certificate of Analysis

LOGO [g27363g31g48.jpg]

 

LIGAND PHARMACEUTICALS INC.

DATE:

  

ANALYTICAL DEVELOPMENT

SUPERSEDES:

SUPERSEDES DATE:

TESTING SUMMARY

DOCUMENT NUMBER:

 

DRUG PRODUCT:

LIGAND LOT NUMBER:

CARDINAL LOT NUMBER:

PLACE OF MANUFACTURE:

MONOGRAPH NUMBER:

SPECIFICATION NUMBER:

TESTING FACILITY:

  

DATE OF MANUFACTURE:

RE-TEST DATE:

 

 

TEST

  

SPECIFICATION LIMITS

  

RESULT

PHYSICAL DESCRIPTION       Identification by HPLC       Identification by UV   
   Dissolution       Content Uniformity       HPLC ASSAY       INDIVIDUAL
RELATED SUBSTANCES       TOTAL RELATED SUBSTANCES      

WATER CONTENT

    (Karl Fischer)

     

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

TESTING SUMMARY

DOCUMENT NUMBER:

DRUG PRODUCT:

LIGAND LOT NUMBER:

CARDINAL LOT NUMBER:

DOCUMENT NUMBER:

DATE:

Total aerobic microbial

count (Total Plate Count)

Total combined mold &

yeast count

Escherichia coli

Salmonella Species

Staphylococcus aureus

Pseudomonas aeruginosa

REVIEWED/APPROVED BY:

 

                     Analytical Development     Date          Date

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

Exhibit B

Molecular structure of LGD-4665 and disclosure of any other thrombopoietin
mimetics discovered or developed by or on behalf of Ligand

[***]

Structures and/or names of other thrombopoietin mimetics discovered or developed
by or on behalf of Ligand set forth in the patents and applications listed on
Exhibit C are incorporated herein by reference.

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

Exhibit C

Licensed Patents

[***]

 

Country

 

App. No.

 

Filing Date

 

Patent No.

 

Date Issued

 

Pub No.

 

Pub Date

[***]   [***]   [***]       [***]   [***] [***]   [***]   [***]     [***]    
[***]   [***]   [***]     [***]   [***]   [***] [***]   [***]   [***]   [***]  
[***]   [***]   [***] [***]   [***]   [***]       [***]   [***] [***]   [***]  
[***]       [***]   [***] [***]   [***]   [***]     [***]     [***]   [***]  
[***]     [***]     [***]   [***]   [***]       [***]   [***] [***]   [***]  
[***]         [***]   [***]   [***]         [***] [***]   [***]   [***]        
[***]   [***]   [***]       [***]   [***] [***]   [***]   [***]         [***]  
[***]   [***]         [***]   [***]   [***]         [***]   [***]   [***]      
[***]   [***] [***]   [***]   [***]         [***]   [***]   [***]         [***]
  [***]   [***]         [***]   [***]   [***]         [***]   [***]   [***]    
[***]   [***]   [***] [***]   [***]   [***]         [***]   [***]   [***]      
  [***]   [***]   [***]         [***]   [***]   [***]     [***]     [***]  
[***]   [***]     [***]     [***]   [***]   [***]       [***]   [***] [***]  
[***]   [***]         [***]     [***]         [***]     [***]         [***]  
[***]   [***]         [***]   [***]   [***]       [***]   [***] [***]   [***]  
[***]         [***]   [***]   [***]         [***]     [***]         [***]  
[***]   [***]        

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

Country

 

App. No.

 

Filing Date

 

Patent No.

 

Date Issued

 

Pub No.

 

Pub Date

[***]   [***]   [***]         [***]   [***]   [***]         [***]   [***]  
[***]       [***]   [***] [***]   [***]   [***]         [***]   [***]   [***]  
  [***]     [***]   [***]   [***]         [***]     [***]         [***]    
[***]         [***]     [***]         [***]   [***]   [***]         [***]    
[***]         [***]   [***]   [***]         [***]     [***]         [***]  
[***]   [***]         [***]   [***]   [***]         [***]   [***]   [***]      
  [***]   [***]   [***]       [***]   [***] [***]   [***]   [***]         [***]
  [***]   [***]        

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

Exhibit D

Amount of bulk and finished Existing Licensed Compound

Non-GMP API: Approximately [***] kg. [***] kilograms are stored at -70C at
Ligand and about [***] kg of non-GMP API is stored at -20C at Fisher Clinical
Services.

GMP API: About [***] kg of GMP API is stored at Fisher Clinical Services.

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

Exhibit E

Existing Regulatory Filings

LGD4665 [***]

LGD4665 [***]

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

 

Exhibit F

Licensed Know-How from Data Room to be Transferred to GSK

[***]

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchanged Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

42